Title: New York Ratifying Convention. Fourth Speech of June 21, [21 June 1788]
From: Hamilton, Alexander,Childs, Francis
To: 


[Poughkeepsie, New York, June 21, 1788]
Mr. Hamilton. I only rise to observe that the gentleman has misunderstood me. What I meant to express was this; that if we argued from possibilities only; if we reasoned from chances, or an ungovernable propensity to evil, instead of taking into view the controul, which the nature of things, or the form of the constitution provided; the argument would lead us to withdraw all confidence from our fellow-citizens, and discard the chimerical idea of government: This is a true deduction from such reasoning.
